DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 03/01/2022.  As directed by the amendment: claim 1 has been amended.  Thus, claims 1 – 23 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 5 – 7, filed 03/01/2022, with respect to the rejection(s) of claim(s) 1 – 23 under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Damani (U.S. 8,387,612) in view of Brooks (U.S. 4,922,901).  Specifically, Damani teaches every limitation of the currently amended claim 1 including that the aerosol is condensation aerosol.  However, Damani does not specify that the metal foil is in an arched configuration.  Brooks is relied on to teach an example of having a metal foil in an arched configuration in an aerosol generating device.
See rejection below for more details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 – 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Damani (U.S. 8,387,612) in view of Brooks (U.S. 4,922,901).
Regarding claim 1, Damani teaches an electrically resistive heating element comprising 
a metal foil (12, Figure 1A) for vaporizing a substance disposed thereon to produce a condensation aerosol comprising the substance, specifically heating unit 10 can comprise a substrate 12 which can be formed from a thermally-conductive material.... The substrate can be formed from a thermally-conductive material... Thermally-conductive materials are well known, and typically include, but are not limited to, metals, such as aluminum, iron, copper, stainless steel, and the like, alloys, ceramics, and filled polymers (Col. 5, lines 57 – 64); 
and wherein said electrically resistive heating element heats said substance to a temperature that vaporizes said substance and then said substance is condensed to an aerosol as discussed in, specifically A drug supply unit can be used in a drug delivery device where a drug is to be thermally vaporized and then condensed for administration to a user…. In certain embodiments, the drug condensate can be administered by inhalation (Col. 30, lines 41 – 45);
wherein the amount of substance disposed on the foil is less than 1000 micrograms and can be administered to a user in a single inhalation, specifically the thin film of drug was dried at ambient conditions and 1.5 mg to 3.0 mg of drug was deposited on the exterior surface of each substrate (Col. 50, lines 46 – 49), and in certain embodiments, a drug supply unit can be configured for use in single-use devices (Col. 42, lines 63 – 64), and that the dimensions of an airway can at least in part be determined by the volume of air that can be inhaled through the mouth or the nostrils by a user in a single inhalation (Col. 44, lines 54 – 57).
Further, Damani teaches that the metal foil can be any appropriate geometry and thickness as discussed in Col. 6, lines 5 – 9.
However, Damani does not specify that the metal foil is in an arched configuration.
Brooks teaches a device similar to Damani and the current application, further including that the metal foil (18) is in an arched configuration (as shown in Figure 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the metal foil of the resistive heating element in the device as described by Damani with the arched configuration as described by Brooks since all the claimed element were known in the prior art and one skilled in the art could have combined elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one or ordinary skill in the art at the time of the invention.
Regarding claim 2, Damani teaches that the metal foil is stainless steel (Col. 5, line 56 – Col. 6, line 19).
Regarding claim 3, Damani teaches the claimed invention except for that the thickness of the metal foil as being less than 0.01 inches (specifically in certain embodiments, the thickness of substrates 510 can range from 0.001 inches to 0.020 inches, in certain embodiments from 0.001 inches to 0.010 inches, in certain embodiments from 0.002 inches to 0.006 inches, and in certain embodiments from 0.002 inches to 0.005 inches as discussed in Col. 37, lines 29 – 34).
Regarding claims 4 and 5, Damani and Brooks teach the claimed invention except for that the thickness of the metal foil as being less than 0.001 inches or less than 0.0005 inches.  
Examiner notes that the thickness of the metal foil is a result effective variable since Damani discloses that “a substrate can also have any appropriate thickness and the thickness of the substrate can be different in certain regions” (Col. 6, line 5 – 10), “the thickness of the substrate, its thermal conductivity, its heat capacity, the thickness of the thin layer of solid fuel, and the composition of solid fuel can determine the maximum temperature (peak temperature) as well as the temporal and spatial dynamics of the temperature profile produced by the burning of the solid fuel” (Col. 12, line 66 – Col. 13, line 5), and “a thin substrate can facilitate rapid and homogeneous heating of the exterior surface with a lesser amount of solid fuel compared to a thicker substrate” (Col. 37, lines 24 – 26).  Therefore, a change in the thickness of the metal foil would result in a change of amount of aerosol forming substance needed.  Further, Damani also teaches that the metal foil can be any appropriate geometry and thickness as discussed in Col. 6, lines 5 – 9.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the thickness of the metal foil as being less than 0.001 inches or less than 0.0005 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Regarding claim 6, Damani teaches the claimed invention except for that the surface area of the metal foil as ranging from 0.01 cm2 to 50 cm2 (Col. 27, lines 11 – 14 describes uniform heating of a 1.3 inch by 1.3 inch substrate area).
Regarding claims 7 and 8, Damani teaches a device similar to Brooks and the current application, further including that the metal foil comprises a metal layer plated on the metal foil (Col. 5, line 56 – Col. 6, line 19);
the metal layer is copper (Col. 5, line 56 – Col. 6, line 19);
Regarding claim 9, Damani teaches that the metal layer is gold, specifically “a substrate can be comprises of multi-layer” (Col. 3, line 31 – 34), and “thermally-conductive materials are well known, and typically include, but are not limited to, metals, such as aluminum, iron, copper, stainless steel, and the like, alloys, ceramics, and filled polymers. The substrate can be formed from one or more such materials and in certain embodiments, can have a multilayer structure” (Col. 5. Line 57 – 66).  
Regarding claim 10, Damani and Brooks teach the claimed invention except for that the thickness of the second metallic layer as ranging from 0.001 micro-meter to 3 micro-meter. Examiner notes that the thickness of the second metallic layer would be a result effective variable since Damani discloses that “a substrate can also have any appropriate thickness and the thickness of the substrate can be different in certain regions” (Col. 6, line 5 – 10), “the thickness of the substrate, its thermal conductivity, its heat capacity, the thickness of the thin layer of solid fuel, and the composition of solid fuel can determine the maximum temperature (peak temperature) as well as the temporal and spatial dynamics of the temperature profile produced by the burning of the solid fuel” (Col. 12, line 66 – Col. 13, line 5), and “a thin substrate can facilitate rapid and homogeneous heating of the exterior surface with a lesser amount of solid fuel compared to a thicker substrate” (Col. 37, lines 24 – 26). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the thickness of the second metallic layer as ranging from 0.001 micro-meter to 3 micro-meter, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Regarding claim 11, Damani and Brooks teach the claimed invention except for that the height of the arch as being within the range of 0.5 mm to 2 mm.  Examiner notes that the height of the arch does not have any criticality and therefore an obvious design choice as evidenced by Ivri (U.S. Patent No 5,586,550).  Specifically, Ivri discloses that “the thin shell member 36 is preferably formed of a thin, rigid material having a hemispherical geometry; alternatively, the thin shell member 36 may be parabolic, arc shaped, or curved in geometry” (Col. 8, line 38 – 45). Examiner notes that different parabolic and arc shaped would have different height of the arch.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the height of the arch as being within the range of 0.5 mm to 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Regarding claim 12, Damani and Brooks disclose the claimed invention except for that an impedance of the heating element is closely matched to an impedance of a power source for heating the heating element.  Examiner notes that the impedance of the heating element and the impedance of the power source are result effective variables since a change in the impedance of the power source and the heating element would result in a change in the heating output (as taught by Damani in Col. 19, line 2 – 11).  Specifically, Damani discloses that the appropriate resistivity of the heating element can at least in part be determined by the current of the power source, the desired auto ignition temperature, or the desired ignition time.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the impedance of the heating element is closely matched to an impedance of a power source for heating the heating element, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 13, Damani and Brooks disclose the claimed invention except for that the difference between the impedance of the heating element and the impedance of the power source is less than 50% of the impedance of the power source.  Examiner notes that the impedance of the heating element and the impedance of the power source are result effective variables since a change in the impedance of the heating element and the power source would result in a change in the desired auto ignition temperature, or the desired ignition time (as taught by Damani in Col. 19, line 2 – 11).  Specifically, Damani discloses that the appropriate resistivity of the heating element can at least in part be determined by the current of the power source, the desired auto ignition temperature, or the desired ignition time.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the difference between the impedance of the heating element and the impedance of the power source is less than 50% of the impedance of the power source, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 14, Damani and Brooks disclose the claimed invention except for that the difference between the impedance of the heating element and the impedance of the power source is less than 10% of the impedance of the power source.  Examiner notes that the impedance of the heating element and the impedance of the power source are result effective variables since a change in the impedance of the heating element and the power source would result in a change in the desired auto ignition temperature, or the desired ignition time (as taught by Damani in Col. 19, line 2 – 11).  Specifically, Damani discloses that the appropriate resistivity of the heating element can at least in part be determined by the current of the power source, the desired auto ignition temperature, or the desired ignition time.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the difference between the impedance of the heating element and the impedance of the power source is less than 10% of the impedance of the power source, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Regarding claim 15, Damani and Brooks disclose the claimed invention except for that the difference between the impedance of the heating element and the impedance of the power source is less than 2% of the impedance of the power source.  Examiner notes that the impedance of the heating element and the impedance of the power source are result effective variables since a change in the impedance of the heating element and the power source would result in a change in the desired auto ignition temperature, or the desired ignition time (Col. 19, line 2 – 11). Specifically, Damani discloses that the appropriate resistivity of the heating element can at least in part be determined by the current of the power source, the desired auto ignition temperature, or the desired ignition time.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the difference between the impedance of the heating element and the impedance of the power source is less than 2% of the impedance of the power source, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II)
Regarding to claims 16 – 18, Damani and Brooks discloses the claimed invention except for that the ratio of the surface area of the heating element to the thermal mass of the heating element as being greater than 10 cm2/J/degrees C, 100 cm2/J/degrees C or 500 cm2/J/degrees C. Examiner notes that the ratio of the surface area of the heating element to the thermal mass of the heating element is result effective variable since Brooks discloses that preferred heating elements normally have low mass, low density, and moderate resistivity, and are thermally stable at the temperatures experienced during use (Col. 6, lines 1 – 5), Such heating elements also permit relatively precise control of the temperature range experienced by the aerosol forming substance, especially when the preferred time based current control means described herein is employed (Col. 6, lines 10 – 14), the heating element 18 is impregnated with or otherwise carries one or more aerosol forming substance in order that the aerosol forming substances are in a heat exchange relationship with the electrical heating element (Col. 6, lines 39 – 43).  Therefore, a change in the surface area of the heating element (and therefore also the ratio of the surface area of the heating element to the thermal mass of the heating element) would result in a change of amount of aerosol forming substance can be deposited or carried on the electrical.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the ratio of the surface area of the heating element to the thermal mass of the heating element as being greater than 10 cm2/J/degrees C, 100 cm2/J/degrees C or 500 cm2/J/degrees C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)
Regarding claims 19 – 21, Damani teaches that the heating element as being able to reach a temperature of at least 250 degrees C in less than 500 msec, 250 degrees C in less than 250 msec or 250 degrees C in less than 100 msec.  Specifically, Damani discloses that “The exterior substrate surface reached a maximum temperature of 400.degree. C. in less than 100 milliseconds” (Col. 21, line 25 – 26).
Regarding claims 22 and 23, Damani and Brooks disclose the claimed invention except for that the heating element as being able to vaporize one milligram of a substance disposed on the heating element with less than 250 joules or less than 10 joules.  Examiner notes that the amount of substance being vaporized and the power being used to vaporize the substance are result effective variable since discloses that “the thickness of the substrate, its thermal conductivity, its heat capacity, the thickness of the thin layer of solid fuel(can be understood as the amount of substances being vaporized), and the composition of solid fuel can determine the maximum temperature (peak temperature) as well as the temporal and spatial dynamics of the temperature profile produced by the burning of the solid fuel” (as taught by Damani in Col. 12, line 66 – Col. 13, line 5) and “reducing the power requirements of the energy source, and facilitating the use of physically smaller and less expensive heat sources” (as taught by Damani in Col. 17, line 15 – 20).   It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the heating element as being able to vaporize one milligram of a substance disposed on the heating element with less than 250 joules or less than 10 joules, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783            
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783